DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5 and 7-12, 16-20, the prior art does not teach the display module further comprises a plastic frame; the backplate comprises a bottom plate and a side plate connected with the bottom plate; the plastic frame comprises a first plastic frame portion and a second plastic frame portion, wherein the first plastic frame portion is configured to support the liquid crystal panel, and the second plastic frame portion is disposed between the frame and the side plate; the conductive part comprises a first conductive section and a second conductive section, wherein the first conductive section is located between the frame and the first plastic frame portion, the elastic portion is disposed on the first conductive section, and the second conductive section is connected with the first conductive section, the second conductive section is connected with at least one of the side plate and the circuit board, and the second conductive section is located at least partially between the frame and the second plastic frame portion.
Regarding claim 21-22, the prior art of record does not teach the conductive part is connected with at least one of the backplate or the circuit board, the conductive part comprises an elastic portion connected with the liquid crystal panel, and at least part of the elastic portion is located between the liquid crystal panel and the frame and is configured to be compressed by the frame; and a plastic frame, comprising a first plastic frame portion and a second plastic frame portion, wherein the first plastic frame portion is configured to support the liquid crystal panel, and the second plastic frame portion is disposed between the frame and the side plate.

Regarding claims 13-14 and 16-19, Lee teaches Lee teaches a display device, a display module, the display module comprising: a backplate; a backlight module disposed on the backplate; a liquid crystal panel disposed on the backlight module; a frame configured to fix the liquid crystal panel; a circuit disposed on the backplate; and a conductive part, wherein the conductive part is connected with at least one of the backplate or the circuit board, the conductive part comprises an elastic portion connected with the liquid crystal panel, and at least part of the elastic portion is located between the liquid crystal panel and the frame and is configured to be compressed by the frame.
Regarding claim 21-22, Lee teaches a display module, comprising: a backplate, comprising a bottom plate and a side plate connected with the bottom plate; a backlight module, disposed on the backplate; a liquid crystal panel, disposed on the backlight module; a frame, configured to fix the liquid crystal panel; a circuit board, disposed on the backplate; a conductive part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871